Citation Nr: 0019165	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  00-05 850	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,455.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to October 1945; he died on December [redacted], 1990.  The 
appellant is his widow.

This matter arises from a December 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The appellant applied for, and was granted, improved 
death pension benefits by VA effective December 1, 1990.  She 
then was granted additional benefits in the form of an aid 
and attendance allowance, effective December 18, 1995.

2.  On her eligibility verification report (EVR) submitted in 
January 1997, the appellant reported that her only income was 
in the form of railroad retirement benefits totaling $806 
monthly.  Based upon that information, the appellant was 
awarded improved death pension benefits at the monthly rate 
of $133 effective January 1, 1996, $154 monthly effective 
December 1, 1996, and $95 monthly effective January 1, 1997.

3.  As the result of an income verification match, VA learned 
that in addition to her railroad retirement benefits, the 
appellant received additional countable income in excess of 
$3,300 during calendar year 1996.  

4.  Based upon the additional information received as the 
result of the income verification match, the RO recomputed 
the appellant's countable income and terminated her improved 
death pension benefits for the period beginning January 1, 
1996, and ending January 31, 1997.  The overpayment at issue 
ensued.  

5.  The appellant was at fault in the creation of the 
overpayment at issue.

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved death pension program is 
intended.

8.  The appellant's failure to make restitution would result 
in her unfair financial gain. 

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
improved death pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount of $1,455 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§  1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  See 
38 C.F.R. § 1.963(a). 

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase 

"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor, vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
her relinquishment of a valuable right or her incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted from the appellant's 
failure to notify VA promptly of the full extent of her 
countable income for calendar year 1996.  The appellant 
contends that she was unaware of the reporting requirements 
in this regard, and that she did not know that she was being 
overpaid.  She indicates that she feels that she was not at 
fault in the debt's creation.  While the appellant claims to 
have reported her 1996 income as accurately as possible, the 
Board notes that the appellant was notified on many occasions 
that she was required to report income from any source.  
Despite this, the EVR that she submitted reflecting her 1996 
income reported only her receipt of railroad retirement 
benefits.  It was only as the result of an income 
verification match that VA learned of her additional income 
for that period.  Thus, the appellant was on notice of her 
duty to notify VA of her income from all sources, and she was 
given an opportunity to do so in a timely manner.  Despite 
this, she failed to do so.  Under the circumstances, the 
Board is compelled to conclude that the appellant was at 
fault in the creation of the indebtedness.  Conversely, the 
record indicates that the RO acted promptly to minimize the 
amount of the overpayment once informed of the full extent of 
the appellant's 1996 income.  Thus, VA was without fault in 
the debt's creation.


Notwithstanding the appellant's relative degree of fault in 
the debt's creation, the more pressing question is whether 
it's collection would subject her to economic hardship by 
depriving her of life's basic necessities.  The appellant 
contends that it would, given her current income and 
expenses.  On the VA Form 20-5655, Financial Status Report, 
submitted by the appellant in December 1999, she reported 
monthly income of $887.50, and monthly expenses totaling 
$982.50.  However, the appellant failed to include her 
improved death pension benefits of $300 monthly as part of 
her income.  When this is added to the appellant's railroad 
retirement benefits, her countable income exceeds her monthly 
expenses by more than $200.  In addition, the Board notes 
that the appellant has more than $5,000 in liquid assets in 
the form of cash in a bank account.  Given that the 
appellant's monthly income exceeds her monthly expenses and 
in view of her cash assets, the Board must conclude that 
recoupment of the indebtedness would not deprive the 
appellant of life's basic necessities.  As such, recoupment 
of the indebtedness would not subject her to undue economic 
hardship.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved death pension program is 
intended.  The appellant currently receives $300 monthly from 
this program.  She has not demonstrated that the purpose of 
this program, i.e., to assist the beneficiaries of deceased 
veterans, would be nullified if a portion of this benefit 
were withheld and applied to the recoupment of the 
indebtedness at issue.  Moreover, there is no indication that 
the appellant either relinquished a valuable right or 
incurred any additional legal obligation by relying upon the 
VA death pension program.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board 

need not visit the question of whether the appellant was 
unjustly enriched by her receipt of VA improved death pension 
benefits.  In this regard, the appellant's fault, coupled 
with her failure to demonstrate an inability to repay the 
indebtedness overrides other equitable considerations.  


ORDER

Waiver of recovery of the improved death pension indebtedness 
in the amount of $1,455 is denied.


		
	 K. J. Loring
	Acting Member, Board of Veterans' Appeals
 

 

